internal_revenue_service number release date index number ------------------ ------------- ------------------ ------------------------------------ ----------------------- - department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc corp - plr-147307-03 date date ------------------ legend distributing ------------------------------------------------------------------ ----------------------------------------------------------- state x date business a ----------------------- ------------ ------------------------------------------------ business b ------ ------------------------------------------------ business c ------- ------------------------------------------------ z shareholder ------------------------ ------------------------------------------------------------- shareholder ------------------------------------------------------------- ----------------- -------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ -------------------------------------------------------------------------------- -------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- dear mr---------- this letter responds to your date letter requesting rulings on certain federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date date and date the information submitted in such request and subsequent correspondence is summarized below summary of facts distributing an s_corporation was incorporated in state x on date distributing is a calendar_year taxpayer using the cash_method_of_accounting distributing is engaged in business a business b and business c collectively the businesses distributing has z shares outstanding of common voting_stock which are owned equally by shareholder and shareholder financial information has been submitted which indicates that distributing has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the proposed transaction a series of disputes have arisen between shareholder and shareholder regarding fundamental business matters affecting the operations of the businesses the conflicts between the shareholders are impeding the development and expansion of the businesses to eliminate these disputes the following transaction is proposed the atransaction i distributing will form a wholly-owned subsidiary controlled which will elect s_corporation status under sec_1361 distributing will contribute the assets and liabilities of business a to controlled in exchange for percent of the stock of controlled the contribution ii distributing will distribute all of the controlled shares of stock to shareholder shareholder will surrender all of his shares of distributing stock in exchange for the controlled shares the distribution representations the taxpayer has made the following representations concerning distributing and the transaction a the indebtedness owed by controlled to distributing after the distribution of controlled stock will not constitute stock_or_securities b the fair_market_value of the stock of controlled received by shareholder will be approximately equal to the fair_market_value of the distributing stock surrendered by shareholder in the exchange c no part of the consideration to be distributed by distributing will be received by a distributing shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing d the five years of financial information submitted on behalf of the businesses of distributing represents their present operations and with regard to distributing there have been no substantial operational changes since the date of the last financial statement submitted e following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees f the transaction will be carried out to eliminate shareholder disputes that if permitted to continue would impede the development and expansion of the businesses the transaction is motivated in whole or substantial part by this corporate business_purpose g there is no plan or intention by the shareholders of either distributing or controlled to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the distribution h there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business j the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject and the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred k distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction l no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the transaction m payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length n no two parties to the transaction are investment companies as defined in sec_368 and iv o shareholder will not acquire any distributing stock after the transaction shareholder will not be shareholders employees officers or directors of distributing after the transaction shareholder will not acquire any controlled stock after the transaction shareholder will not be shareholders employees officers or directors of controlled after the transaction p following the transaction the gross assets of business b and business c that distributing relies on to satisfy the active_trade_or_business_requirement of sec_355 will have a fair_market_value that is equal to at least percent of the total fair_market_value of the gross assets of distributing q following the transaction the gross assets of business a that controlled relies on to satisfy the active_trade_or_business_requirement of sec_355 will have a fair_market_value that is equal to at least percent of the total fair_market_value of the gross assets of controlled r distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled s for purposes of sec_355 immediately after the transaction no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution t for purposes of sec_355 immediately after the transaction no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution u the transaction is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled rulings based solely on the information submitted and representations made we rule as follows the contribution and distribution will be a reorganization under ' a d distributing and controlled each will be a_party_to_a_reorganization under ' b no gain_or_loss will be recognized by distributing on the contribution ' sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution ' a no gain_or_loss will be recognized by distributing on the distribution ' c no gain_or_loss will be recognized by and no amount will otherwise be included in the income of shareholder on the receipt of controlled stock in exchange for his distributing stock ' a the aggregate basis of the controlled stock in the hands of shareholder will equal the aggregate basis of the respective distributing stock surrendered by shareholder in the exchange ' a the basis that controlled has in each asset received from distributing will equal the basis of that asset in the hands of distributing immediately before the contribution ' b the holding_period for each asset received by controlled in the contribution will include the period during which distributing held the asset ' the holding_period of the controlled stock received by shareholder will include the holding_period of the respective distributing stock surrendered by shareholder provided such stock is held as a capital_asset on the date of the exchange ' distributing’s momentary ownership of stock of controlled as part of the reorganization will not cause controlled to be an ineligible_corporation under sec_1361 assuming that controlled will otherwise meet the requirements of a small_business_corporation under sec_1361 controlled will be eligible to make an s_corporation_election under sec_1362 for its first taxable_year distributing’s accumulated adjustment account immediately before the transaction will be allocated between distributing and controlled in a manner similar to the manner in which distributing’s earnings_and_profits will be allocated under sec_312 caveats and procedural statements no opinion is expressed about the tax treatment of the transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings specifically no opinion is expressed regarding transactions involving any related corporations of distributing this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer's federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of this ruling_request verification of the information representations and other data may be required as part of the audit process in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely ___________________________ alison burns senior technician reviewer branch office of associate chief_counsel corporate cc
